Citation Nr: 0729533	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for arthritis of the legs due 
to cold weather injuries.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1957.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In that rating decision, the 
RO denied service connection for arthritis of the legs due to 
cold weather injuries because the evidence submitted was not 
new and material.

The Board remanded the case to the RO for further development 
in June 2006.  Development has been completed and the case is 
once again before the Board for review.


FINDINGS OF FACT

1.  In an unappealed October 2001 rating decision, the RO 
previously considered and denied a claim of service 
connection for arthritis of the bilateral legs, secondary to 
cold injury.

2.  Evidence received since the October 2001 rating decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
arthritis of the legs due to cold weather injuries.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision, which denied service 
connection for arthritis of the legs due to cold weather 
injuries, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  Evidence received subsequent to the October 2001 rating 
decision is not new and material; the claim for service 
connection for arthritis of the legs due to cold weather 
injuries is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2007); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  

In compliance with the June 2006 Board remand, the RO issued 
a June 2006 VCAA notice letter which provided the veteran 
with an explanation of the meaning of both "new" and 
"material" evidence and provided notice of the particular 
type of evidence needed to substantiate elements found to be 
insufficiently shown at the time of the previous denial of 
service connection.  The June 2006 letter also provided the 
veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA compliant notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the 
veteran was afforded an opportunity to submit any additional 
evidence subsequent to the June 2006 notice, and the RO 
reconsidered the veteran's claim in June 2007 statement of 
the case.  Further, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
and statements in support of his claim have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The Board has carefully reviewed the record and finds that 
the veteran has not submitted new and material evidence to 
reopen a previously denied claim.

The RO previously considered and denied the veteran's claim 
for service connection for arthritis of the legs due to cold 
weather injuries in an October 2001 rating decision.  In that 
decision, the RO found that arthritis, secondary to a cold 
injury, was not incurred in or aggravated by military 
service.  The RO found that evidence did not show a report of 
cold injury while on active duty and there was no evidence 
showing arthritis of the bilateral legs secondary to cold 
injury.  A June 2006 VCAA notice letter informed the veteran 
that his claim was previously denied because evidence did not 
show arthritis or cold weather injury in service or within 
one year of service.  The RO explained further in the 
supplemental statement of the case that the new evidence did 
not show arthritis of the legs, did not show arthritis of the 
legs as due to cold injury, and did not reflect that 
arthritis of the legs as due to cold injury was incurred in 
or as a result of the veteran's military service.  

Evidence received subsequent to the October 2001 RO decision 
in relation to the veteran's current claims includes: (1) a 
March 2004 statement by the veteran referencing the Under 
Secretary's Health Information Letter; (2) VA treatment 
records from February 2002 to February 2003; and (3) CDs 
which contained VA radiology reports dated from October 1993 
to June 2007.  

The Board finds that although the evidence submitted after 
the October 2001 decision is new, it is not material.  See 
Smith v. West, 12 Vet. App. 312 (1999).  In a March 2004 
statement, the veteran stated that the new evidence proffered 
was information contained in "the Under Secretary for 
Health's Information Letter on cold injury dated July 1999," 
and the fact that his disabilities were longstanding and 
correspond with the findings on cold injuries.  The veteran 
stated that he was being treated by VA.  VA treatment records 
from February 2002 to February 2003 do not reflect any 
complaints, treatment, or diagnosis of arthritis of the legs, 
or any residuals of cold weather related injuries.   VA 
radiology reports dated from October 1993 to June 2007 
reflect findings relating to chest x-rays.  An October 1993 
report noted mild osteoarthritic changes in the 
acromioclavicular joints.  VA radiology reports dated from 
October 1993 to June 2007 do not relate to the veteran's 
current claim for service connection for arthritis of the 
legs due to cold weather injuries.

The Board finds that the veteran's March 2004 statement, the 
referenced letter, VA treatment records from February 2002 to 
February 2003, and VA radiology reports dated from October 
1993 to June 2007 do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  The 
new evidence does not establish a diagnosis of arthritis of 
the legs in service, within one year of service, or relate a 
current diagnosis of cold injury to service.  The Under 
Secretary for Health's Information Letter on cold injury 
announces the availability of the revised Cold Injury 
Independent Study Program.  While the information letter 
notes that some of the long-term changes of cold injury may 
include arthritis, none of the information contained in the 
letter is specific to the veteran's case and it does not 
address the deficiency found to exist at the time of the 
prior final denial.  The Board notes that a document, which 
does not address the facts of this particular case with a 
sufficient degree of medical certainty, does not amount to 
competent medical evidence of causality.  See Sacks v. West, 
11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  Further, the new evidence offered still fails to 
corroborate the veteran's claimed in-service cold weather 
injury.  

Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for arthritis of the legs 
due to cold weather injuries.

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran has submitted "new and material evidence" 
sufficient to reopen the claim of entitlement to service 
connection for arthritis of the legs due to cold weather 
injuries.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the appellant 's claim.




ORDER

The application to reopen a claim of entitlement to service 
connection for arthritis of the legs due to cold weather 
injuries is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


